                                  UNITED STATES JUDICIAL PANEL
                                               on
                                   MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                       (SEE ATTACHED SCHEDULE)



                          CONDITIONAL TRANSFER ORDER (CTO í113)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,742 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                 FOR THE PANEL:


                         2FW  
                                                                 John W. Nichols
                                                                 Clerk of the Panel




       I hereby certify that this instrument is a true and correct copy of
       the original on file in my office. Attest: Sandy Opacich, Clerk
       U.S. District Court, Northern District of Ohio
       By: /s/Robert Pitts
       Deputy Clerk
IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                             MDL No. 2804



                 SCHEDULE CTOí113 í TAGíALONG ACTIONS



 DIST     DIV.      C.A.NO.    CASE CAPTION


NEVADA

  NV       2       19í01616    Clark County v. Purdue Pharma, L.P. et al   2SSRVHG 

NEW YORK EASTERN

                               International Union of Painters and Allied Trades 1974
  NYE      1       19í05257    v. Purde Pharma L.P. et al
                               Building Trades Welfare Benefit Fund et. al. v. Purdue
  NYE      2       19í05254    Pharma L.P. et. al.
